Citation Nr: 1223945	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from September 1967 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The RO denied service connection for an acquired psychiatric disorder, at times considering PTSD, in June 1978, September 1979, June 1980, November 1980, January 1981, June 1984 and July 1998 rating decisions.  Although notified of the denials, the Veteran did not initiate an appeal.  

2.  Evidence received since the last, final July 1998 rating decision is new, relevant, and raises a reasonable possibility of substantiating the PTSD and acquired psychiatric disorder issues.   

3.  The Veteran engaged in combat with the enemy during his service in the Vietnam War.  His combat stressors are consistent with the places, types, and circumstances of the Veteran's Army service as a medic and heavy vehicle driver.  

4.  There is also credible, supporting evidence corroborating the occurrence of the Veteran's in-service stressors involving combat incidents, ambushes by the enemy, and casualties to American soldiers.  He was clearly exposed to traumatic in-service stressors.  

5.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has PTSD with schizophrenia due to his in-service combat stressors from Vietnam.

CONCLUSIONS OF LAW

1.  As to the PTSD and acquired psychiatric disorder issues, the June 1978, September 1979, June 1980, November 1980, January 1981, June 1984 and July 1998 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

2.  New and material evidence has been submitted since the last prior, final denial of the PTSD and acquired psychiatric disorder issues in July 1998.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in his favor, the Veteran has PTSD with schizophrenia that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the new and material evidence issue, the April 2008 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence and service connection issues.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 
 

New and Material Evidence

The establishment of service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

The RO denied service connection for an acquired psychiatric disorder, to include PTSD in June 1978, September 1979, June 1980, November 1980, January 1981, June 1984, and July 1998 rating decisions.  The RO notified the Veteran of these decisions and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, all of these decisions are final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  

In several of these rating decisions, the RO determined that new and material evidence had not been submitted to reopen the claims.  Since these decisions were not appealed, they are also final and binding on the Veteran based on the evidence then of record.  See id.  The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (emphasis added).

In the previous, final rating decisions, the RO denied service connection for PTSD because there was insufficient supporting evidence that the claimed in-service stressors from Vietnam had actually occurred.  The Veteran also only had a "provisional" PTSD diagnosis.    

In the April 2009 Statement of the Case (SOC), the RO reopened the new and material evidence claim and considered service connection on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the PTSD and acquired psychiatric disorder claim before proceeding to readjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen service connection for PTSD in February 2008.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  In other words, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final July 1998 rating decision.  In a July 2009 report containing unit records, the Joint Services Records Research Center (JSRRC), formally known as the U.S. Armed Services Center for Unit Records Research (USASCURR), verified elements of the Veteran's in-service stressors involving enemy attacks and casualties of U.S. soldiers with the 2nd Tank Battalion of the 34th Armor Regiment in Vietnam during 1969.  Thus, this evidence provides some additional corroboration of his claimed in-service stressors.  Also, the July 2009 VA psychological examiner indicated that the Veteran' symptoms actually fall above the cutoff for a diagnosis of PTSD, but only if his stressors are verified.  All of this evidence therefore relates to an unestablished fact necessary to substantiate the PTSD claim and raises a reasonable possibility of substantiating the PTSD claim.  The Board emphasizes that the new stressor information is presumed credible only for the purposes of reopening his new and material evidence claim.  Justus, 3 Vet. App. at 513.  Therefore, this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  As new and material evidence has been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108. 

Governing Laws and Regulations for Service Connection

As discussed above, the Board has reopened the claim for service connection for an acquired psychiatric disorder to include PTSD.  Since the RO has previously addressed the claim on the merits in the April 2009 SOC, the Board may also do so without prejudice to the Veteran.  Bernard, 4 Vet. App. at 392-94.   

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007). 

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage, 10 Vet. App. at 496; see also Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991). 

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

That is, with regard to combat, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In other words, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Service Connection for PTSD

Upon review of the evidence of record, the Board grants the appeal for service connection for PTSD.

The Veteran contends that he has PTSD as the result of combat-related stressors from his Vietnam service.  He states that while serving as a medic and heavy vehicle driver he witnessed the death of soldiers in his unit during engagements with the enemy in the Vietnam War, particularly in January 1969.  He says as a medic he had to treat wounded soldiers, waiting until helicopters arrived.  He witnessed horrific injuries to men in his unit.  He mentions being ambushed by the enemy on several occasions.  His description of the particulars of each stressor is not always consistent, as some of the events appear merged together.  In any event, the Veteran alleges PTSD-related symptoms since service to include depression, anxiety, guilt insomnia, nightmares, flashbacks, intrusive thoughts, startled response, and avoidance.  See July 1997 and June 2009 stressor statements; May 2009 representative statement; September 2008 Notice of Disagreement (NOD); December 2008 VA therapy note; September 1997 and July 2009 VA psychological examinations.    

Service treatment records (STRs) do not reveal complaints, treatment, or diagnosis for PTSD or any other psychiatric disorder.  But as to PTSD, an in-service diagnosis is not required.  See 38 C.F.R. § 3.304(f).

The Veteran's service personnel records (SPRs) and DD Form 214 confirm that he served in Vietnam from March 1968 to March 1969.  During this time, he was  assigned to Headquarters Company and D Company, 2nd Tank Battalion, 34th Armor Regiment, 25th Infantry Division of the U.S. Army.  His SPRs and DD Form 214 document that he received medals and awards such as the Vietnam Campaign Medal, Vietnam Service Medal, and the National Service Defense Medal, among others.  His DD Form 214 and SPRs revealed a military occupational specialty (MOS) of a medical specialist and a heavy vehicle driver, both of which place him in a combat zone, and are somewhat supportive of combat.  SPRs document that he participated in the Tet Counteroffensive Campaign.  In a June 1969 SPR statement regarding an Article 15 proceeding, the Veteran states he was in "action" in January 1969, which notably is consistent with his later stressor statements post-service.  The Veteran has also credibly related his combat experiences to VA medical personnel.  Finally, a referral to the JSRRC and USASCURR confirmed in June 1998 and July 2009 that the Veteran's unit experienced combat incidents, ambushes by the enemy, and casualties to American soldiers in 1968 and 1969.  There is no clear and convincing evidence to the contrary, and the Veteran's claimed combat stressors are consistent with the circumstances, conditions, or hardships of his service.  See 38 U.S.C.A. § 1154(b).  

Therefore, there is sufficient evidence the Veteran engaged in combat during his military service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  Thus, the combat presumption in connection with PTSD is for application.  As such, the Veteran's lay testimony alone has established the occurrence of his combat-related in-service stressors.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Although the combat presumption is in effect, the Veteran must still present evidence etiologically linking a current diagnosis of PTSD to his confirmed combat-related stressors.  Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138.

In any event, regardless of formal combat finding, the findings of the JSRRC and USASCURR also provide corroborative evidence to verify the occurrence of the in-service stressors identified by the Veteran.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  There is no specific information suggesting the Veteran was not present with his unit during the combat incidents, ambushes by the enemy, and casualties to American soldiers from March 1968 to March 1969.  The Board emphasizes that a stressor need not be corroborated in every detail.  Pentecost, 16 Vet. App. at 128.  

The threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, the remaining question here is whether there is current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service combat stressors.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In this regard, the evidence of record is mixed.  The medical evidence of record on this determinative issue of nexus includes VA psychological examinations dated in September 1997 and July 2009.  These VA examinations offer mixed findings.     

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Veteran underwent a September 1997 VA PTSD examination by a VA psychologist.  The VA psychologist acknowledged the Veteran's was first diagnosed with mental health problems in 1975, five to six years after discharge from service.  The Veteran reported drinking alcohol heavily in Vietnam and thereafter.  He reported witnessing serious injuries and deaths to U.S. soldiers from his duties as a combat medic.  He felt guilty he was unable to prevent their deaths.  After an interview with the Veteran and an objective examination, the VA psychologist concluded that there was enough evidence to warrant a provisional diagnosis of PTSD, pending verification of in-service traumatic stressors.  In this regard, the Board concludes the findings of the JSRRC and USASCURR provide verification of elements of the in-service stressors identified by the Veteran.  The examiner also diagnosed the Veteran with schizo-affective disorder, and alcohol dependence in remission.  In light of the eventual corroboration of the in-service stressors, this VA opinion is favorable to the Veteran, and provides probative evidence in support of the PTSD claim.

The Veteran underwent a latter July 2009 VA PTSD examination by a VA psychologist.  The VA psychologist once again acknowledged the Veteran's was first diagnosed with mental health problems in 1975, five to six years after discharge from service.  The Veteran was interviewed for one hour.  He admitted to drinking daily during service, even before his assignment to Vietnam.  It was noted that the Veteran appears to have confused and merged several of his alleged in-service traumatic stressors.  It was difficult to separate his stressor experiences into distinct events.  However, the Veteran did discuss his treatment of badly wounded soldiers as part of his medic duties.  The VA examiner concluded that the Veteran did not experience a traumatic stressor that meets the DSM-IV criterion A for a PTSD diagnosis.  Still, the diagnostic testing under the Mississippi Scale for Combat-Related PTSD (MSC test) fell slightly above the cutoff for a PTSD diagnosis.  Nonetheless, absent meeting criterion A as to the existence of an in-service stressor, the VA examiner reflected that the MSC test cannot be indicative of PTSD.  Instead, the Veteran was diagnosed with schizophrenia, which was unrelated to his military service, because his first treatment was several years after service.  This examination and opinion provides some evidence against the PTSD claim, although the VA examiner's finding that the Veteran did not experience a traumatic in-service stressor is contradicted by other evidence of record.    

Therefore, certain elements of both medical opinions in this case are probative.  As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Here, there is an approximate balance of the positive and negative evidence.  Certain elements of both the positive and negative opinions in this case are probative.  But importantly, the Board has found that the Veteran experienced traumatic, combat-related stressors in Vietnam as the result of his duties as a medic.  The Veteran's stressors, although at times not properly delineated, were credible and were confirmed by JSRRC and USASCURR.  Therefore, it is verified he experienced combat incidents, ambushes by the enemy, and casualties to American soldiers in Vietnam, providing strong evidence in support of his PTSD claim.  In light of the contrasting, yet equally probative medical opinions in the present case, the benefit of the doubt is resolved in the Veteran's favor.  Thus, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis - Service Connection for Acquired Psychiatric Disorder

Upon review of the evidence of record, the Board grants the appeal for service connection for schizophrenia.  

In this respect, the Board has considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In this regard, the Veteran has also been diagnosed with several other mental disorders during the course of the appeal - depression, depressive neurosis, schizo-affective disorder, and paranoid schizophrenia, among others.  See VA and private treatment records and VA examinations dated from the 1970s to the 2000s.  The Veteran repeatedly dates the onset of his psychiatric symptoms to his military service.  He says he began to hear "voices" during service.  He alleges continuity of psychiatric symptoms since service.  Thus, there is some indication that the Veteran's current symptoms arise from a psychiatric disorder other than PTSD.  As such, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to PTSD.  That is, his PTSD claim potentially encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.     

The STRs are unremarkable for complaints, treatment, or diagnosis for PTSD or any other psychiatric disorder, although the Veteran did report a history of nerves and anxiety at his pre-induction and induction examinations.  However, no psychiatric disorder was objectively found upon induction.  At separation in August 1969, the Veteran's psychiatric evaluation was normal.  Regardless, SPRs do confirm that he did serve in Vietnam in 1968 and 1969 during the Vietnam War.  As such, he was clearly exposed to traumatic combat-related stressors.  Moreover, he repeatedly has stated in post-service VA and private treatment records that he began to hear voices and feel depressed during service.  He admits he did not seek formal treatment during service for mental health issues, and that his first treatment was several years after service.  

Post-service, with regard to continuity of symptomatology, the Veteran says that he continued to hear the "voices" he was hearing during service, shortly after he was discharged from service in 1969.  The Veteran is indeed competent to report psychiatric symptoms both during and after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  And significantly, the Federal Circuit has held that lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  In any event, with regard to probative evidence of continuity, the Veteran has repeatedly and consistently reported that he began hearing voices during service, with further progression of symptoms after discharge from service.  See e.g., December 1982 VA hospital report; November 1976 VA psychiatric examination; September 1980 to December 1980 VA hospital report; August 1991 VA hospital report; November 1991 private treatment report of Dr. D.J.C., MD; September 1997 VA examination; February 2008 VA therapy note.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

As to medical evidence of continuity of symptoms, a February 1975 VA hospital report indicates the Veteran was hospitalized from February 1975 to May 1975.  This report also noted that the Veteran had been hospitalized for two year prior (approximately 1973) at a private facility for "erratic behavior" and drinking.  He was diagnosed with depressive neurosis.  This was only a short time after service.  Thereafter, private and VA treatment records dated from the 1970s through the 2000s document psychiatric hospitalization and treatment for depression, schizophrenia, and alcohol abuse, among other similar psychiatric conditions.

In short, the Veteran's lay assertions, supported by certain medical evidence of record, are credible for purposes of establishing continuity of symptomatology of limited psychiatric symptoms since discharge from service.  Barr, 21 Vet. App. at 310.  And merely because schizophrenia was not diagnosed during service, it does not preclude service connecting it where, as here, there is probative post-service medical and lay evidence that circumstantially associates symptoms of the disorder to service.  See 38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043.

Accordingly, as there is approximate balance of favorable and unfavorable evidence on the issue, service connection for schizophrenia is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This decision is considered a full grant of the benefits sought by the Veteran for his PTSD claim.  See again Clemons, 23 Vet. App. at 5 (holding that when a claimant makes a psychiatric disorder claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  





	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder to include PTSD is reopened.  

Service connection for PTSD with schizophrenia is granted.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


